Citation Nr: 9929233	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  97-13 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc 
disease (DDD) of the cervical and lumbar spines.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to January 
1971.

This appeal arose from a February 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  In August 1997, the veteran testified at 
a personal hearing at the RO.  He was informed through a 
supplemental statement of the case in April 1998 that the 
denial of his claim had been continued.  In October 1998, the 
veteran testified at a Video Conference before a member of 
the Board of Veterans' Appeals.  In January 1999, the Board 
remanded this case for additional development.  In June 1999, 
he and his representative were issued a supplemental 
statement of the case which informed them of the continued 
denial of the requested benefit.


FINDINGS OF FACT

The veteran's DDD of the cervical and lumbar spines was not 
present in service, nor was it present to a compensable 
degree within one year of his discharge.


CONCLUSION OF LAW

The veteran's DDD of the cervical and lumbar spines was not 
incurred in or aggravated by service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154(b), 5107(a) (West 1991); 38 C.F.R. § 3.307, 3.309 
(1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).

The provisions of 38 U.S.C.A. § 1154(b) (West 1991) 
specifically allow combat veterans, in certain circumstances, 
to use lay evidence to establish service connection of a 
disease or injury.  This section provides:

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service connection of such an 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service connection in each case 
shall be recorded in full.  38 U.S.C.A. 
§ 1154(b) (West 1991).

Before this provision applies, the Board must make a specific 
finding that the veteran was engaged in combat with the 
enemy.  See Zarycki v. Brown, 6 Vet. App. 91 (1993).  If 
combat is affirmatively indicated, then the veteran's lay 
testimony regarding incurrence of an injury during service 
must be accepted as conclusive as to its actual occurrence 
and no further development or corroborative evidence will be 
required, provided that the veteran's testimony is credible 
and consistent with the circumstances, conditions or 
hardships of such service.  38 U.S.C.A. § 1154(b) (West 
1991); Zarycki, supra, at 98.

The veteran's service medical records show that he sustained 
shrapnel fragment wounds to the left hand, elbow and back in 
October 1969.  He was placed on light duty for 60 days.  He 
was prohibited from engaging in prolonged handling of heavy 
materials, overhead work and from pull-ups and push-ups.

The veteran was examined by VA in March 1971.  During this 
examination, he made no reference to any back complaints.  He 
was treated on an outpatient basis by VA between March and 
April 1971.  On March 12, he indicated that he had pain at 
the base of the neck that would radiate down the left arm.  
X-rays of the cervical spine and left shoulder showed nothing 
abnormal.

Between June and July 1978, the veteran was hospitalized at a 
private facility after he had developed acute pain in the 
right shoulder while reaching for a light tool at work.  At 
that time, he was employed as a paramedic.  He indicated that 
this pain was severe, disabling and persistent, despite the 
use of multiple medications.  During the initial evaluation, 
he was noted to change position repeatedly; he was in obvious 
discomfort.  There was mild tenderness to the right lateral 
neck and the right trapezius muscle was tense in voluntary 
contraction.  His shoulder motion was restricted, and his 
cervical motion was limited.  He complained that the pain 
radiated into the right upper extremity.  He exhibited a 50 
percent loss of muscle strength on the right.  He was placed 
on bed rest with cervical traction.  The diagnosis was 
herniated cervical disc, right C6.

The veteran sought treatment from a private physician between 
June 1989 and October 1991 for complaints of exquisite low 
back pain.  In June, he indicated that this pain would 
radiate into the left buttock.  The diagnosis was compression 
of the lumbosacral plexus and disc disorder with myelopathy 
causing low back pain and radiculitis.  Between June 1990 and 
October 1991, he underwent physical therapy for severe low 
back pain and spasms.

VA outpatient treatment records developed between November 
and December 1996 contained the veteran's complaints of 
chronic low back and cervical pain.  On November 15, he 
reported that this pain had been of a longstanding nature.  
It was noted to be possibly due to shrapnel fragment wounds.  
He denied radiation, as well as bowel or bladder changes.  He 
also noted cervical spine stiffness and pain without 
radiation or numbness in the upper extremities.  The 
neurological examination was unremarkable.

The veteran was examined by VA in January 1997.  He stated 
that the explosion from a grenade in service had affected his 
neck and lower back.  He complained of current trouble with 
pain in the neck and low back.  He referred to acute pain in 
the right scapula that had developed in 1979.  This was 
accompanied by numbness and weakness of the right upper 
extremity.  He was treated with chiropractic manipulations 
and cervical traction.  He reported no recurrence of this 
pain since that time.  In regard to the low back, he 
indicated that it was difficult for him to sit and he often 
had trouble getting up.  He denied any paresthesia, but did 
state that he had occasional pain with coughing or sneezing.  
The examination of the cervical spine found no deformity, 
muscle spasm or tenderness.  Forward bending was to 30 
degrees; extension was to 30 degrees; lateral flexion was to 
15 degrees on the right and to 12 degrees on the left; and 
rotation was to 45 degrees on the right and to 30 degrees on 
the left.  An x-ray revealed moderate degenerative changes 
with disc space narrowing and foraminal encroachment between 
C4 and C7.  The examination of the lumbar spine noted that 
its curvature was exaggerated.  The muscles were not tender 
or spastic.  Forward flexion was to 50 degrees; extension was 
to 25 degrees; lateral flexion was to 25 degrees bilaterally; 
and rotation was to 35 degrees bilaterally.  He was able to 
walk on his heels and toes.  Knee jerks were +4 and ankle 
jerks were +3.  Tactile sensations were intact and straight 
leg raises were negative.  An x-ray revealed multilevel 
discogenic disease.  The diagnoses were multilevel discogenic 
disease of the lumbar spine and cervical DDD.  The examiner 
commented that "[t]he neck and back pain/degenerative 
disease is definitely not related to the shrapnel wounds."

The veteran testified at a personal hearing in August 1997.  
He stated that he had not had any back trouble before 
entering service.  He said that he had been trying to save 
another soldier when a grenade exploded and the concussion 
caused his head to snap back.  The main concern at the time 
of the injury was his arm.  He admitted that he had not 
sought treatment until 1976 or 1977.  At that time, he was 
working as a paramedic; he had gotten out of the truck and 
experienced excruciating pain in the shoulder blade.  He 
reiterated that the only trauma he had ever had was the 
concussion from the grenade in service.  Following service, 
he indicated that he had been in the tire business; while he 
had lifted heavy materials, he had never suffered any 
injuries.

The veteran then testified at a video conference hearing 
before a member of the Board.  He stated that he had hurt his 
back at the same time that he had suffered the shrapnel wound 
to the back.  It indicated that they had been involved in a 
heavy firefight with the enemy and that he had gone to rescue 
their pointman, who had been wounded.  A grenade went off and 
the concussion from the explosion blew him back about a foot 
and shocked his whole body.  The medics had concentrated on 
his arm in service because that was the worst wound.  He 
claimed that he was sore all over, but could not recall 
telling anyone about any back problems.  He also stated that 
he had a stiff neck in service.  He indicated that he had 
gone to Florida in the 1970's and had become one of the first 
paramedics in southern Florida.  However, his neck became 
much worse one day as he was getting out of the truck.  He 
stated that he has neck pain all of the time.  While he did 
not think that his motion was limited, he claimed that he did 
experience much pain.  He could recall no treatment between 
1971 and 1978.  His low back did not start to bother him 
until about 1989.  He noted that he has to be careful about 
lifting things.  His back pain would often radiate into the 
legs.  He admitted that he had very rigorous training in the 
military (he had airborne training and had made 35 jumps); 
however, he stated that he had had no injuries during this 
period.  He vividly recalled injuring his neck in service, 
but the injury to the low back was less vivid.

The veteran submitted a telegram that had been sent to his 
parents at the time that he was injured in service.  This 
noted that he had suffered wounds to his left hand and back.  
This telegram noted that he had been "lightly wounded" by 
the fragments.

The veteran was afforded a VA examination in April 1999.  He 
indicated that his low back would hurt in the morning upon 
arising; this would improve as he moved about.  He also 
described chronic neck pain, which was relieved with movement 
of the head and neck.  He did not experience any paresthesia 
in the upper extremities.  He had injured his neck in 1978, 
at which time a herniated disc was found.  In 1989, he 
reported having hurt his low back while moving furniture.  
The objective examination noted that he walked 
satisfactorily.  His standing pelvis was level and the 
Trendelenburg sign was negative.  He displayed normal dorsal 
kyphosis, and cervical and lumbar lordosis.  He flexed his 
low back to 70 degrees with reversal of the lumbar lordosis.  
Lateral bending was to 30 degrees bilaterally; rotation was 
to 60 degrees bilaterally; and extension was to 35 degrees.  
There was no spasm or splinting of the lumbar spine with 
activity.  The Laseque-Koenig, Lasegue and straight leg 
raises were normal.  The Patrick's sign was negative.  Deep 
tendon reflexes, motor and sensory functions were intact.  
The scapulothoracic motion was intact and the trapezius and 
rhomboid functions were intact.  There was no atrophy of the 
shoulder girdles and there were no trigger points in the 
cervical or shoulder regions.  He displayed 60 degrees of 
flexion, 45 degrees of extension, 55 degrees of rotation 
bilaterally and 30 degrees of lateral bending bilaterally.  
There was no spasm or splinting with activities.  Deep tendon 
reflexes and the motor and sensory examinations of the upper 
extremities were intact.  X-rays of the cervical spine 
revealed DDD at C6-7, greater than at C5-6 with foraminal 
encroachment on the right at C5-6 and C6-7.  There was also 
foraminal encroachment on the left at these levels as well.  
Lumbar x-rays showed minimal diminished disc space at L4-5 
and minimal spur formation of the bodies of L3, 4 and 5.  The 
diagnoses were minimal symptomatology in the lumbar and 
cervical regions associated with degenerative changes and the 
disc, cervical L4-5 as well as minimal arthrosis in the 
lumbar spine and more arthrosis in the cervical spine.  The 
examiner then stated that "I do not feel that this is 
correlated with the injury that he sustained while serving in 
Vietnam from 1969 to 1970."

After a careful review of the evidence of record, it is found 
that service connection for DDD of the cervical and lumbar 
spines is not warranted.  The evidence clearly shows that the 
veteran suffered an injury to the back area during combat in 
Vietnam.  The evidence also indicates that he currently has 
DDD of the cervical spine, as well degenerative changes in 
the lumbar spine.  However, the objective evidence leaves no 
doubt that his current conditions are not etiologically 
related to the injury experienced in service.  The VA 
examinations conducted in January 1997 and April 1999 both 
show no relationship between his current cervical and lumbar 
disorders and the wounds suffered in service.  Since no 
objective relationship has been established between his 
current lumbar and cervical disorders and any incident of 
service, it is determined that service connection is not in 
order.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for DDD of the cervical and lumbar spines.



ORDER

Service connection for DDD of the cervical and lumbar spines 
is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

